
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 774
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2009
			Mr. Hastings of
			 Florida (for himself, Mr. Moran of
			 Virginia, Mr. Delahunt,
			 and Mr. Wexler) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing appreciation to Bermuda for
		  accepting 4 individuals released from the detention facility at Naval Station,
		  Guantanamo Bay, Cuba.
	
	
		Whereas President Barack Obama has vowed to close the
			 detention facility at Naval Station, Guantanamo Bay, Cuba, in January 2010,
			 necessitating the release or transfer of about 225 individuals detained at the
			 facility;
		Whereas at least 50 detainees have thus far been cleared
			 for release;
		Whereas since President Obama took office about 15
			 detainees have left Guantanamo and were resettled in Britain, France, Bermuda,
			 Chad, Iraq, Afghanistan, Saudi Arabia, and Portugal, and 1 detainee was
			 transferred to the State of New York for a Federal trial;
		Whereas there has been significant opposition in Congress
			 and the wider public to resettling detainees into the United States or
			 transferring detainees to prisons in the United States;
		Whereas the United States, must ensure, in compliance with
			 international human rights law (including the Convention Against Torture and
			 Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York on
			 December 10, 1984, and entered into force with respect to the United States on
			 November 20, 1994), that detainees will not be transferred to nations where
			 their safety will be jeopardized;
		Whereas in May 2009, during a visit to the White House,
			 Premier Ewart Brown of Bermuda offered to assist the United States in
			 relocating released detainees from the detention facility at Naval Station,
			 Guantanamo Bay, Cuba;
		Whereas in June 2009, Bermuda accepted 4 former prisoners,
			 Chinese Uighurs who had been cleared twice of being enemy combatants by the
			 United States Government and were cleared for release;
		Whereas, since then, Congress has prohibited the use of
			 Federal funds for transfers and also requires a 2-week detailed notification
			 before future moves;
		Whereas Bermuda provided the aircraft to fly the Uighurs
			 to their new home;
		Whereas the 4 Uighurs have been given temporary jobs
			 tending the grounds of a golf course in Port Royal, in an effort to integrate
			 them into the surrounding society: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)expresses its appreciation to Bermuda for
			 accepting 4 Chinese Uighurs released from the detention facility at Naval
			 Station, Guantanamo Bay, Cuba;
			(2)encourages Bermuda
			 to ensure that the 4 former detainees are able to participate as fully as
			 possible in their local community and in Bermudan society; and
			(3)heralds Bermuda for safely, humanely, and
			 effectively resettling individuals detained at the detention facility at Naval
			 Station, Guantanamo Bay, Cuba, who have been cleared of wrongdoing.
			
